DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claim 18 claims a computer program.  Computer programs are not physical "things." They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer, which permit the computer program's functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10, 11, 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0078523 (Melman).
Regarding claim 1: 
Melman disclose a facility for monitoring handling of an object, the facility comprising: 
an optical unit configured to direct ionizing radiation onto the object (462); 
a filter element configured to be arranged in a beam path of the ionizing radiation to attenuate a part of the ionizing radiation (461); 
an imaging unit (Fig. 6A and 6B, “Image Intensifier) configured to detect portions of the ionizing radiation passing through the object in order to create an image of a part of the object (20); 
a view acquisition system configured to acquire a viewing movement of an observer (42, “gaze tracking”); and 
a control unit configured (46, “controller module”), during a first operating mode, to control a position of the filter element as a function of the viewing movement [0136], wherein the control unit is configured to: 
identify a predefined sequence of viewing movements as a function of the viewing movement [0136]; 
switch from the first operating mode into a second operating mode when the sequence of viewing movements has been identified [0137]; and 
during the second operating mode, control the position of the filter element as a function of an image analysis of the image [0137].
Regarding claim 2: 
Melman disclose the facility of claim 1, wherein the control unit is configured to: detect, as a function of the viewing movement, whether a direction of view of the observer lies within a predetermined view direction area [0119]; and retain the first operating mode or to switch from the second operating mode into the first operating mode when the direction of view lies within the view direction area [0119].
Regarding claim 3: 
Melman disclose the facility of claim 1, wherein, through the identification of the sequence of viewing movements, the facility is configured to detect that a direction of view of the observer lies within a predetermined further view direction area [0119].
Regarding claim 4: 
Melman disclose the facility of claim 1, wherein the control unit is configured to switch from the first operating mode into the second operating mode when the view acquisition system cannot acquire the viewing movement of the observer ([0119]-[0121]).
Regarding claim 5: 
Melman disclose the facility of claim 1, further comprising: a processing unit configured to carry out an image analysis in order to determine a position of a region of interest, wherein the control unit is configured to control the position of the filter element during the second operating mode as a function of the position of the region of interest ([0119]-[0121]).
Regarding claim 6: 
Melman disclose the facility of claim 1, wherein the control unit is configured to: repeatedly acquire the viewing movement and to compare the repeatedly acquired viewing movement with the predefined sequence of viewing movements ([0119]-[0121]); and identify the predefined sequence of viewing movements based on a result of the comparison ([0119]-[0121]).
Regarding claim 7: 
Melman disclose the facility of claim 1, wherein the control unit is configured to: identify a predefined further sequence of viewing movements as a function of the viewing movement ([0119]-[0121]); determine at least one status variable of the facility or a change in the at least one status variable ([0119]-[0121]); and switch from the first operating mode into the second operating mode, depending on the at least one status variable or on the change in the at least one status variable, when the further sequence of viewing movements has been identified ([0119]-[0121]).
Regarding claim 10: 
Melman disclose a training facility for a model for image analysis when monitoring handling of an object, the training facility comprising: 
an optical unit configured to direct ionizing radiation onto the object (26); 
a filter element configured to be arranged in a beam path of the ionizing radiation in order to attenuate a part of the ionizing radiation and thereby to define a priority region (461); 
an imaging unit configured to detect portions of the ionizing radiation passing through the object in order to create an image of a part of the object (Fig. 6a-c, “image intensifier”); 
a view acquisition system configured to acquire a viewing movement of an observer (42); 
a control unit configured to determine a target position for the priority region as a function of the viewing movement ([0136]-[0137]); and 
a processing unit configured to determine a parameter set for the model based on a correlation of the image with the target position ([0136]-[0137]).
Regarding claim 11: 
Melman disclose a method for training a model for image analysis when monitoring handling of an object, the method comprising: 
directing, by an optical unit, ionizing radiation onto the object (via 26); 
attenuating, by a filter element, a part of the ionizing radiation in order to define a priority region (via 461); 
creating, by an imaging unit, an image of a part of the object based on portions of the ionizing radiation passing through the object (via Fig, 6, “image intensifier”); 
acquiring, by a view acquisition system, a viewing movement of an observer (via 42); 
determining, by a control unit, a target position for the priority region as a function of the viewing movement (via 46); and 
determining, by a processing unit, a parameter set for the model based on a correlation of the image with the target position (via 46).
Regarding claim 13: 
Melman disclose a method for monitoring handling of an object, the method comprising: 
directing, by an optical unit, ionizing radiation onto the object (via 26); 
attenuating, by a filter element, a part of the ionizing radiation in order to define a priority region (via 461); 
creating, by an imaging unit, an image of a part of the object based on portions of the ionizing radiation passing through the object (via “image intensifier” Fig. 6); 
acquiring, by a view acquisition system, a viewing movement of an observer (via 42); 
controlling, by a control unit during a first operating mode, a position of the priority region as a function of the viewing movement (via 46); 
identifying, by the control unit, a predefined sequence of viewing movements as a function of the viewing movement: 
switching, by the control unit, from the first operating mode into a second operating mode when the sequence of viewing movements has been identified ([0136]-[0137]); and 
controlling, by the control unit during the second operating mode, the position of the priority region as a function of an image analysis of the image ([0136]-[0137]).
Regarding claim 14: 
Melman disclose the method of claim 13, further comprising: determining a target position for the priority region to control the position of the priority region as a function of the viewing movement; and controlling a position of a filter element for attenuating the part of the radiation such that the position of the priority region matches the target position ([0119]-[0121]).
Regarding claim 17: 
Melman disclose the method of claim 13, further comprising: determining, by a processing unit, a position of a region of interest through the image analysis ([0119]-[0121]); and defining, by the processing unit, the position of the region of interest as a further target position for the priority region in order to control the position of the priority region during the second operating mode ([0119]-[0121]).
Regarding claim 18: 
Melman disclose a computer program product with instructions, which, when the computer program product is executed by a facility, causes the facility to: 
direct, by an optical unit of the facility, ionizing radiation onto an object (via 26); 
attenuate, by a filter element of the facility, a part of the ionizing radiation in order to define a priority region (via 461); 
create, by an imaging unit of the facility, an image of a part of the object based on portions of the ionizing radiation passing through the object (via Fig. 6 “image intensifier”); 
acquire, by a view acquisition system of the facility, a viewing movement of an observer (via 42); 
control, by a control unit of the facility during a first operating mode, a position of the priority region as a function of the viewing movement ([0136]-[0137]); 
identify, by the control unit, a predefined sequence of viewing movements as a function of the viewing movement ([0136]-[0137]); 
switch, by the control unit, from the first operating mode into a second operating mode when the sequence of viewing movements has been identified ([0136]-[0137]); and 
control, by the control unit during the second operating mode, the position of the priority region as a function of an image analysis of the image ([0136]-[0137]).
Allowable Subject Matter
Claims 8, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8: 
Melman disclose the facility of claim 1, but fail to teach the details of wherein the control unit is configured to control a position of a priority region during the second operating mode based on a model, wherein the model has been trained as a function of control data that has been created during the first operating mode in order to control the position of the priority region as a function of the viewing movement. Claim 9 depends on claim 8.
Regarding claim 12: 
Melman disclose the method of claim 11, but fail to teach the details of further comprising: determining, by the processing unit, a further target position for the priority region based on the model using the parameter set determined based on the image; comparing, by the processing unit, the further target position with the target position; and determining, by the processing unit, a quality code for the parameter set defined based on a result of the comparison.
Regarding claim 15: 
Melman disclose the method of claim 14, but fail to teach the details of wherein the position of the priority region is controlled during the second operating mode based on a model, and wherein the model is trained as a function of control data created during the first operating mode in order to control the position of the priority region as a function of the viewing movement.  Claim 16 depends on claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884